In a matrimonial action in which the parties *577were divorced by judgment entered May 16, 1977, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated June 18, 1991, as, upon reargument, adhered to the original determination dated February 25, 1991, which awarded the defendant former wife maintenance arrears of $118,105.92 including interest, and counsel fees of $750.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, no hearing was required (see, Domestic Relations Law §§ 244, 238; cf., Petritis v Petritis, 131 AD2d 651; Friedman v Exel, 116 AD2d 433). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.